FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Santiago, October 27, 2010 Ger. Gen. N° 160/2010 Mr. Fernando Coloma Correa Superintendent of Securities and Insurance Superintendency of Securities and Insurance Alameda Bernardo OHiggins 1449 Santiago Ref: MATERIAL INFORMATION Dear Sir, In accordance with the powers conferred on me and in accordance with articles 9 and 10.2 of Law 18,045 and General Rule No.30 of the Superintendency, I hereby inform you of the following material information. At its meeting held on October 27, the Board of Directors of Enersis S.A. agreed unanimously to distribute on January 27, 2011 an interim dividend of Ch$1.57180 per share as a charge to the results for the year 2010, corresponding to 15% of the net earnings as of September 30, 2010. This constitutes an amendment of the Companys dividend policy for the year 2010 which foresaw the payment of the interim dividend in the month of December. At the same time, in accordance with the Superintendencys Circular 660/86, I am pleased to send you Form No.1 providing information related to the agreed interim dividend, whose distribution and payment has been agreed by the Board of Directors of Enersis S.A. at its meeting held on October 27, 2010. Yours sincerely, Ignacio Antoñanzas Alvear Chief Executive Officer Enersis S.A. c.c.: Bolsa Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Banco Santander Santiago Representante Tenedores de Bonos Depósito Central de Valores SUPERINTENDENCY SECURITIES AND INSURANCE C HILE INTERNAL USE: S.V.S. OFFICE FORM N°1 DIVIDENDS DISTRIBUTION 0.01 Original Information: YES 0.02 Date: 28 /10 / 10 (DD MM AA) 1. COMPANY IDENTIFICATION 1.01 Tax N°: 94,271,000-3 1.03 Company: ENERSIS S.A. 1.04 Securities Registry N°: 1.06 Ticker local Exchange: ENERSIS 1.02 Date: 28 / 10 / 09 (DD MM AA) 1.05 Affected series: Unic . 1.07 Individualization movement: 82 2. AGREEMENT AND AMOUNT OF THE DIVIDEND 2.01 Date of agreement: 27/ 10 / 10 (DD MM AA) 2.02 Agreement Settlement: 3 . (1: General Shareholders Meeting / 2: Extraordinary Shareholders Meeting / 3: Board Meeting) 2.03 Amount of the dividend: 51,321,103,450_ 2.04 Type of currency: $ . 3. SHARES AND SHAREHOLDERS WITH RIGHTS 3.01 Number of shares: 3.02 Closing Date: 21 / 01 / 11 (DD MM AA) 4. CHARACTERISTICS OF THE DIVIDEND 4.01 Type of dividend: 1. (1: Interim / 2: Definitive minimum by law / 3 Definitive additional or eventual) 4.02 Year Ended: 31 / 12 / 10 (DD MM AA) 4.03 Type of payment: 1 (1: In cash / 2: Optional in cash or shares of the issuance / 3: Optional in cash or shares of others companies / 4: Other) 5. PAYMENT OF THE DIVIDEND IN CASH (In cash or optional in cash or shares) 5.01 Payment in cash: 1.57180 /acc. 5.03 Payment Date: 27 / 01 / 11 (DD MM AA) 5.02 Type of currency: $ . (CONTINUE) 6. DISTRIBUTION OF THE DIVIDEND OPTIONAL IN SHARES 6.01 Started Date: / / (DD MM AA) 6.02 Expiration Option Date: / / (DD MM AA) 6.03 Date of the distribution of shares : / / (DD MM AA) 6.04 Series to choose: (Only is the option is in shares of the issuance) 6.05 Shares post movement: (Only is the option is in shares of the issuance) 6.06 Tax N° of the Issuer: (Only is the option is in shares in which the company is holder) 6.07 Ticker local Exchange: . 6.08 Factor of shares: shares to be received by one share with rights 6.09 Share price: / acc. 6.10 Type of currency: $ . 7. OBSERVATIONS Tax Effects : The tax credit that could have this dividend will be announced promptly to shareholders Dividend : This dividend will be charged to liquid net income of the year ended December 2010. Hour, Place and Payment procedures : This dividend will be paid in any branch of Banco de Crédito e Inversiones, BCI, within the country from Monday to Friday, between 9:00 to 14:00. Newspaper and Publication Date : The publication of the dividend announcement, will be made in El Mercurio of Santiago newspaper, on January 10, 2011. Type of Entity : Publicly Held Limited Declaration: "The information contained in this form is exact and correct, therefore, I assume the corresponding legal responsibility. SIGNATURE OF THE LEGAL REPRESENTATIVE : . NAME OF THE LEGAL REPRESENTATIVE : Iignacio Antoñanzas Alvear SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Title: Chief Executive Officer Date:October 28, 2010
